DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgment is made of the amendment filed 01/10/22(“Amend.”), in which: claims 1, 13 and 17 are amended and the rejection of the claims are traversed.  Claims 1-20 are currently pending an Office action on the merits as follows.

Response to Arguments
Applicant’s arguments filed 01/10/22 have been fully considered but are not persuasive.  
Applicant argues on page 10 of the instant Remarks:
According to Hwang, a change function for a dimming value is changed by frame. According to Hwang, the change function for a dimming value is not changed within one frame, as shown in FIG. 5E of Hwang abovce. Each of Scene 0, Scene 1, Scene 2, and Scene 3 of FIG. SE means a frame.

The examiner disagrees.  The limitation “change the dimming value” and “first/second interval” are not limited to the applicant’s definition in the specification and therefore can be viewed more broadly under the Broadest Reasonable Interpretation as outlined in the MPEP.  Hwang illustrates in multiple Figures (5A/5B/5E etc..) of changing the dimming value.  The moment the dimming value begins to change can be interpreted as “change the dimming value” and also depicts an interval.   Based on Fig. 11 of the instant application, the examiner suggests amending the language to include limitations relating to the first and second interval located in a same frame period and wherein a “change the dimming value” limitation relates to the full completion of a first or second function before another function begins.  Fig. 11 of the instant application illustrates a non-linear function fully completing in a first interval before a linear function begins in a second interval and wherein both intervals are in a same frame period. 
The examiner also suggests using the After Final 2.0 process to submit amendments and provide time for the examiner and the applicant to discuss the amendments.

Notes
Claims 13-16 (more specifically, 13) according to MPEP 2111 are viewed under broadest reasonable interpretation. The limitations may be interpreted in a manner in which the limitations occur when the condition step occurs (“If” statement), but also introduces the possibility that the conditional step may not occur, thereby rendering the limitation to be not positively recited and also provides a scenario where the above claims carry no patentable weight.  The examiner suggests amending the claims to cover all scenarios according to “when” the claim limitations occur and when they do not.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US Publication 2007/0152926) in view of Hwang (US Publication 2009/0102783).
Regarding independent claim 1, Kwon teaches a dimming processing device for adjusting a dimming value for a backlight, the dimming processing device comprising:
a dimming value receiving circuit configured to receive a first dimming value and a second dimming value; (Dimming signal generating unit, 260 receives a Dimming value curve, Dim_curve from the dimming curve setting unit, which provides multiple dimming values according to brightness levels specified for each region illustrated in Fig. 6 ([0043-0044]));
and a dimming value adjusting circuit configured to change the dimming value according to a first function ....(Kwon indicates that a dimming curve is set for each frame in each region by a dimming curve setting unit, 250, as illustrated Fig. 8 ([0044]).  The dimming curve of Fig. 8 has a first function);
in a first interval of a dimming change time and to change the dimming value according to a second function....in a second interval of the dimming change time in order to change the dimming value from the first dimming value to the second dimming value (Kwon teaches in [0043] of generating the dimming curve based on equation 1, which is dependent on the avg_max and avg_min values for each region ([0042-0043]).  Therefore, a frame/interval with a different avg_max and avg_min versus a previous or new frame/interval, would provide a different curve based on if the frame/interval had a different brightness level (which is well-known in displays (different frames having different brightness levels)) and therefore providing a second function which corresponds to a different dimming value curve, thereby providing a first and second function);
Although Kwon teaches an operation of providing a first and second function at different frame timings and dimming values correspond to backlight brightness control, Kwon does not explicitly teach:
a second function, which is different from the first function,
However, in the field of displays and backlight control, Hwang discloses of providing an adaptive transition rate for a backlight and provides a scenario wherein a first function for a backlight (interval: Scene 2) is different from a second function (interval: Scene 3) according to backlight driving over time.  See Fig. 5E.
Kwon teaches a base process/product of a display device which provides a first and second function based on different frames using local dimming values, which the claimed invention can be seen as an improvement in that the display uses less power.  Hwang teaches a known technique of driving a backlight over time, wherein different points in time, the backlight is driven by different functions to provide different brightness levels that is comparable to the base process/product.
Hwang’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Kwon and the results would have been predictable and resulted in a second function, which is different from the first function, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
wherein the dimming change time is shorter than one frame and the second interval follows the first interval  (Hwang illustrates in Figs. 5A/5B/5E of a progression of dimming change times which occurs in each frame. Each interval has a dimming change time, a time wherein the dimming value begins to change, that is less than the frame.  Furthermore, any intervals of dimming change occur in succession. Therefore, a second interval occurs after the first interval).
Regarding dependent claim 2, Kwon, as modified by Hwang, discloses the dimming processing device of claim 1, wherein:
the dimming value adjusting circuit changes the dimming value from the first dimming value to the second dimming value when a frame changes from a first frame to a second frame (See teachings of Kwon in claim 1 and the use of equation 1).
Regarding dependent claim 3, Kwon, as modified by Hwang, discloses the dimming processing device of claim 1, wherein:
a rate of change in the dimming value according to the first function in the first interval is higher than a rate of change in the dimming value according to the second function in the second interval (See Hwang, Fig. 5E in view of the teachings of Kwon).
Regarding dependent claim 4, Kwon, as modified by Hwang, discloses the dimming processing device of claim 3, wherein:
	the first interval is shorter than the second interval (Hwang also illustrates in Fig. 5a/5b of having an interval which is shorter than a second interval).
Regarding dependent claim 5, Kwon, as modified by Hwang, discloses the dimming processing device of claim 4, wherein:
the dimming value adjusting circuit changes the dimming value to a third dimming value between the first dimming value and the second dimming value according to the first function (See Hwang, Fig. 5E, portion between ending of scene 2 and beginning of scene 3 (second interval) and according to the first function).
Regarding dependent claim 6, Kwon, as modified by Hwang, discloses the dimming processing device of claim 4, wherein:
the dimming value adjusting circuit changes the dimming value from a third dimming value between the first dimming value and the second dimming value according to the second function (The third dimming value is a value at the beginning of scene 3 of the second function).
Regarding dependent claim 7, Kwon, as modified by Hwang, discloses the dimming processing device of claim 3, wherein:
the first interval comprises at least a portion of an initial interval of the dimming change time and the second interval comprises at least a portion of a latter interval of the dimming change time (Hwang illustrates the above limitations in Fig. 5E in view of the frame changes of Kwon).
Regarding dependent claim 8, Kwon, as modified by Hwang, discloses the dimming processing device of claim 3, wherein:
the rate of change in the dimming value varies over time in the first interval and is constant over time in the second interval (Hwang (in view of the primary teachings of Kwon, who teaches dimming values change according to frame/interval changes) illustrates in Fig. 5E of being able to provide intervals wherein the value varies over time and also intervals that are constant.  Therefore, one of ordinary skill would be able to adapt these teachings to provide a rate of change in the dimming value varies over time in the first interval and is constant over time in the second interval with a reasonable expectation of success).
Regarding dependent claim 9, Kwon, as modified by Hwang, discloses the dimming processing device of claim 1, wherein:
the dimming value adjusting circuit changes the dimming value to a third dimming value between the first dimming value and the second dimming value according to the first function, and changes the dimming value from the third dimming value according to the second function (See Hwang in Scene 2 interval using a first function from a first backlight value to a third backlight value and then in Scene 3, changing from a third value to a second value using a second function, in view of the teachings of Kwon using dimming values).
Regarding dependent claim 10, Kwon, as modified by Hwang, discloses the dimming processing device of claim 1, wherein:
the first function and the second function are functions of time and the first function has a slope that decreases over time in the first interval (See Hwang in Scene 2, the first function has a slope that decreases over time).
Regarding dependent claim 11, Kwon, as modified by Hwang, discloses the dimming processing device of claim 1, wherein:
the first function is a nonlinear function and the second function is a linear function (Hwang illustrate the first function is a nonlinear function.  Although Hwang does not illustrate the second function being a linear function, Hwang does illustrate the use of a linear function in Scene 0, thereby indicating that backlight brightness can be a linear function over time. Therefore, It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to adapt these teachings to provide a second function that is a linear function with a reasonable expectation of success using the teachings provided by the combination of Kwon and Hwang to provide a display device using less power).
Regarding dependent claim 12, Kwon, as modified by Hwang, discloses the dimming processing device of claim 1, wherein:
the first function has a slope that changes over time and the second function has a constant slope over time  (Hwang illustrate the first function is a nonlinear function which has a slope that changes over time.  Although Hwang does not illustrate the second function having a constant slope, Hwang does illustrate the use of a linear function in Scene 0, thereby indicating that backlight brightness can be a function with a constant slope (zero). Therefore, It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to adapt these teachings to provide a second function that is a constant slope over time with a reasonable expectation of success, using the teachings provided by the combination of Kwon and Hwang, to provide a display device which uses less power).
Regarding independent claim 13, Kwon teaches a dimming processing device for adjusting a dimming value for a backlight, the dimming processing device comprising:
a dimming value receiving circuit configured to receive a target dimming value; (Dimming signal generating unit, 260 receives a Dimming value curve, Dim_curve from the dimming curve setting unit, which provides multiple dimming values according to brightness levels specified for each region illustrated in Fig. 6 ([0043-0044]));
and a dimming value adjusting circuit configured to change a dimming value according to the target dimming value during a dimming change time in every frame, (Kwon indicates that a dimming curve is set for each frame in each region by a dimming curve setting unit, 250, as illustrated Fig. 8 ([0044]).  The dimming curve of Fig. 8 has a first function);
Although Kwon teaches wherein, if a frame changes, ....dimming value....dimming change time, Kwon does not explicitly teach:
 the dimming value adjusting circuit is configured to change the....value at a first rate of change in an initial interval of the...change time and to change the dimming value at a second rate of change, which is lower than the first rate of change, in a latter interval of the....change time.
However, in the field of displays and backlight control, Hwang discloses of providing an adaptive transition rate for a backlight and provides a scenario wherein a first rate of change for a backlight (interval: Scene 2) is different than a second rate of change (interval: Scene 3), and wherein the second rate of change is a lower in a latter interval of the backlight change time,  See Fig. 5E.
Kwon teaches a base process/product of a display device which provides a first and second function based on different frames using local dimming values, which the claimed invention can be seen as an improvement in that the display uses less power.  Hwang teaches a known technique of driving a backlight over time, wherein different points in time, the backlight is driven by different functions to provide different brightness levels that is comparable to the base process/product.
Hwang’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Kwon and the results would have been predictable and resulted in a second function, which is different from the first function, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
wherein the dimming change time is shorter than one frame and the second interval follows the first interval  (Hwang illustrates in Figs. 5A/5B/5E of a progression of dimming change times which occurs in each frame. Each interval has a dimming change time, a time wherein the dimming value begins to change, that is less than the frame.  Furthermore, any intervals of dimming change occur in succession. Therefore, a second interval occurs after the first interval).
Regarding dependent claim 14, Kwon, as modified by Hwang, discloses the dimming processing device of claim 13, wherein:
the first rate of change varies over time in the initial interval (See Hwang, Fig. 5E, scene 2, in view of the teachings of Kwon);
and the second rate of change is constant over time (Hwang further discloses in Figs. 5D/5F of being able to provide a transition rate having a constant slope); 
Kwon/Hwang do not explicitly teach:
....in the latter interval
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Kwon and Hwang, who provide a first and second change over time in initial and latter intervals, to provide a latter interval with a second rate of change which is constant over time,  as there was a recognized problem or need in the art to provide a backlight having an adaptive transition rate.  There were a finite number of identified and predictable potential solutions to the recognized need or problem which were:
transition rate with a variable slope;
transition rate with a constant slope; or
constant, zero slope, transition rate.
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success since all the solutions are taught by the prior art.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed.
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.
Regarding dependent claim 15, Kwon, as modified by Hwang, discloses the dimming processing device of claim 13, wherein:
the dimming value receiving circuit receives a first target dimming value for determining the brightness of the backlight in a first frame and a second target dimming value for determining the brightness of the backlight in a second frame (The combination of teachings provided by Kwon and Hwang provide different dimming values in a first and second frame and wherein the dimming values have different slopes);
and the dimming value adjusting circuit changes the dimming value from the first target dimming value to a predetermined dimming value between the first target dimming value and the second target dimming value at the first rate of change during the initial interval (See Hwang, Fig. 5E, portions between ending of scene 2 and beginning of scene 3 (second interval) and according to the first rate of change in a first interval).
Regarding dependent claim 16, Kwon, as modified by Hwang, discloses the dimming processing device of claim 15, wherein:
the dimming value adjusting circuit changes the dimming value from the predetermined dimming value to the second target dimming value at the second rate of change during the latter interval (The portion at the beginning of scene 3 of Hwang is considered changing to the second target dimming value at a second rate of change in a latter interval).
Regarding independent claim 17, Kwon teaches a timing controller for outputting a dimming control signal for a backlight, the timing controller (Timing controller, 108, comprising portion, 124, Figs. 4/5) comprising:
a dimming value adjusting circuit configured to change a dimming value of the backlight according to a first function in a first interval of a dimming change time and to change the dimming value according to a second function....first function, in a second interval of the dimming change time in order to change the dimming value from a first dimming value to a second dimming value; (Kwon indicates that a dimming curve is set for each frame in each region by a dimming curve setting unit, 250, as illustrated Fig. 8 ([0044]).  The dimming curve of Fig. 8 has a first function. Kwon teaches in [0043] generating the dimming curve based on equation 1, which is dependent on the avg_max and avg_min values for each region ([0042-0043]).  Therefore, a frame/interval with a different avg_max and avg_min versus a previous or new frame/interval, would provide a different curve based on if the frame/interval had a different brightness level (which is well-known in displays (different frames having different brightness levels)) and therefore, a second function which corresponds to a different dimming value curve, thereby providing a first and second function);
Although Kwon teaches an operation of providing a first and second function at different frame timings and dimming values correspond to backlight brightness control, Kwon does not explicitly teach:
a second function, which is different from the first function,
However, in the field of displays and backlight control, Hwang discloses of providing an adaptive transition rate for a backlight and provides a scenario wherein a first function for a backlight (interval: Scene 2) is different than a second function (interval: Scene 3) according to backlight driving over time.  See Fig. 5E.
Kwon teaches a base process/product of a display device, which provides a first and second function, based on different frames using local dimming values, which the claimed invention can be seen as an improvement in that the display uses less power.  Hwang teaches a known technique of driving a backlight over time, wherein different points in time, the backlight is driven by different functions to provide different brightness levels that is comparable to the base process/product.
Hwang’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Kwon and the results would have been predictable and resulted in a second function, which is different from the first function, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
and a dimming output circuit configured to apply the dimming value to the dimming control signal and output the same (Dimming signal generating unit, 260 receives a Dimming value curve, Dim_curve from the dimming curve setting unit, which provides multiple dimming values according to brightness levels specified for each region illustrated in Fig. 6 ([0043-0044]) and the dimming output circuit outputting the dimming control signal, DSn based on the dimming value).
wherein the dimming change time is shorter than one frame and the second interval follows the first interval  (Hwang illustrates in Figs. 5A/5B/5E of a progression of dimming change times which occurs in each frame. Each interval has a dimming change time, a time wherein the dimming value begins to change, that is less than the frame.  Furthermore, any intervals of dimming change occur in succession. Therefore, a second interval occurs after the first interval).
Regarding dependent claim 18, Kwon, as modified by Hwang, discloses the timing controller of claim 17, wherein:
the first dimming value and the second dimming value are generated according to a control signal received from a host (Kwon illustrates externally received data ([0038] being received by the timing controller for ultimately generating dimming values.  The device/component generating the externally received data for the timing controller is a host for the LCD panel).
Regarding dependent claim 19, Kwon, as modified by Hwang, discloses the timing controller of claim 17, wherein:
the dimming output circuit transmits the dimming control signal to a backlight driving device that adjusts the brightness of the backlight (See Fig. 3 and DSn signal being provided to a backlight driving device, 110 [0035]).
Regarding dependent claim 20, Kwon, as modified by Hwang, discloses the timing controller of claim 17, wherein:
a rate of change in the dimming value in the first interval is higher than a rate of change in the dimming value in the second interval (See Hwang, Fig. 5E in view of the teachings of Kwon).
Conclusion
Pertinent Art
5.	The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure:
US Patent Publication 2010/0265405 to Toshima discloses changing illumination for different zones of a backlight, but does not teach the limitations of the independent claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHAD M DICKE/Primary Examiner, Art Unit 2693